Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.
 
Status of Claims

Claims 1, 14 and 23 have been amended.
Claims 1-6, 9-11, 13-16, 19-25, and 28-30 are currently pending and have been examined. 


	
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,6, 9-11, 13-15, 19-24, and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hurwitz (2008/0281687) and Riise (2009/0019182) in view of Rosen (2008/0288355).

Claim 1 
Hurwitz discloses a method of determining significant locations of a mobile device: 
generating a user location history for a user of a mobile device based on a set of location fixes of the mobile device (Hurwitz [Figure 4][Claim 1][0053]); See “For each upload of location/time information the personalized advertising selection unit 130 receives, it performs processes which use that information to make the indicated updates to the interest metrics for that user.”
determining a set of visited locations in the user location history [0029]; and identifying a set of significant locations to the user of the mobile device based on a dwell- time of the mobile device at each of the set of visited locations, a number of visits to each of the set of visited locations, or both (Hurwitz [Claim 1][[0029][0058][0057][0070]) See at least “the user interest processing module 390
may process the location data to determine "dwell events." A dwell event is one in which the location of the user or mobile communication device 130 does not change significantly for a period of time exceeding a given threshold.”
Hurwitz does not explicitly disclose dwell times identifying a first and second visited locations. Riise teaches:
identifying a first visited location and a second visited location of the set of visited locations having greatest dwell-times among the set of visited locations over a predetermined observation period as a home location of the user and a work location of the user, respectively, wherein identification of the first visited location as the home location and the second visited location as the work location is based on the mobile device having a greater dwell time at the first visited location than the second See at least “the activity source normally spends most of the time between home (geographical location 300) and office (geographical location 301).” Figure 6 displays the amount of time in each location. See Claim 3 which states “the time-based behavior pattern associated with the at least one geographical location represents a time distribution for network activities originated from each of the at least one geographical location during a predetermined period of time.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of modifying the tracking of locations as taught by Hurwitz, to include the identification of the visited locations, as taught by Riise, to provide an easy identification label for locations that are frequented by a user.
Hurwitz nor Riise explicitly teach aggregated dwell times determining home and work location. Rosen teaches:
identifying a first visited location and a second visited location of the set of visited locations having greatest aggregated dwell times (Rosen [0034])
wherein identification of the first visited location as the home location and the second visited location as the work location is based on the mobile device having a greater aggregated dwell time  (Rosen [0034]). Where the reference teaches a field for identifying frequently visited locations and the value is the coordinates of the locations where significant time is spent. Examiner interprets the field to be the home or work label (See [0034] “where you go” feature.. See [0051] where “the system should be trainable to know where's home, work, girlfriend's apartment, etc. so it can learn about you and "make sense" of your behavioral patterns.”  Examiner interprets this to disclose that the field identifies the location of the user based on times spent.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of modifying the tracking of locations and identifying them as taught by Hurwitz and Riise, the method of using aggregated dwell times to determine the location identification, as taught by Rosen, to provide an easy way to populate a user profile by eliminating the need for user input.


Claim 2 
Hurwitz discloses:
wherein the determining the set of visited locations comprises: based on the mobile device being at a first location for a first dwell-time greater than a time threshold, identifying the first location as a visited location; and storing the first location and the first dwell-time in the set of visited locations (Hurwitz [00057][0061]) See at least “the user interest processing module 390 may process the location data to determine "dwell events." A dwell event is one in which the location of the user or mobile communication device 130 does not change significantly for a period of time exceeding a given threshold.” See also [0061] where the creation of categories for dwell events indicates that there is a method for storing the information for later use.

Claim 6 
Hurwitz discloses the teachings above, but does not explicitly teach sorting the set of visited locations by the dwell-time. Riise teaches:
wherein the identifying the set of significant locations comprises: sorting the set of visited locations by the dwell-time of the mobile device at each of the set of visited locations, the number of visits to   each of the set of visited locations, or both (Riise [0056][0057]) See at least “Based on the number of times the person visits each place, it may be determined that the person may visit some places more frequently than others.”  See also “The daily profiles show time-based behavior pattern for an activity source during a single day. A weekly profile, on the other hand, shows time-based behavior pattern for an activity source for each day of the week during an entire week.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of modifying the tracking of locations as taught by Hurwitz, to include the sorting the set of visited locations by the dwell-time, as taught by Riise, to provide an easy identification of more important locations.



Claim 9 
Hurwitz discloses the teachings above, but does not explicitly teach identification of the first visited location as the home location and the second visited location as the work location. Riise teaches:
wherein identification of the first visited location as the home location and the second visited location as the work location is based on a time of day that the mobile device is located at the first visited location and the second visited location (Riise [0054][0058][0066][Figure 6]). See at least “In the sample profile shown in FIG. 6, the activity source normally spends most of the time between home (geographical location 300) and office (geographical location 301).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of modifying the tracking of locations as taught by Hurwitz, to include the identification of the first visited location as the home location and the second visited location as the work location, as taught by Riise, to provide an easy identification label for locations that are frequented by a user.

Claim 10 
Hurwitz discloses the teachings above, but does not explicitly teach identification of the first visited location as the home location is verified based on a geographic database of street addresses. Riise teaches:
wherein identification of the first visited location as the home location is verified based on a geographic database of street addresses (Riise [0036]). See “a particular IP address may be mapped to a country, a state or province, a county, a city, a street, a specific address, a direct marketing area (DMA), etc.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of modifying the tracking of locations as taught by Hurwitz, to include the identification of the first visited location as the home location is verified based on a geographic database of street addresses, as taught by Riise, to provide more accurate location identification.



Claim 11
Hurwitz discloses the teachings above, but does not explicitly teach receiving one or more advertisements based on identification of the locations. Riise teaches:
receiving one or more advertisements based on identification of the first visited location as the home location of the user, identification of the second visited location as the work location of the user, or both (Riise [0054][0058][0066][Figure 6]). See at least “In the sample profile shown in FIG. 6, the activity source normally spends most of the time between home (geographical location 300) and office (geographical location 301).”

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of modifying the tracking of locations as taught by Hurwitz, to include receiving one or more advertisements based on identification of the location, as taught by Riise, to provide more targeted advertising.

Claim 13
Hurwitz discloses the teachings above, but does not explicitly teach aggregating dwell-times of the set of visited locations. Riise teaches:
aggregating dwell-times of the set of visited locations over the predetermined observation period to identify the first visited location and the second visited location as having the greatest dwell-times among the set of visited locations (Riise [0047]-[0048[0066]]). See at least [0047] “Based on the time periods during which there are network activities at each of the distinct geographical locations 300, 301, 302, a percentage distribution of the amount of time during which there are network activities originated from each location during the weekday may be calculated.”  See [0048] “the behavior pattern may indicate that the person leaves home for work around 07:30, spends the majority of the day (i.e., from approximately 8:00 to approximate 18:00) at the office, spends some time out during the evening, and arrives home no later than 21:00.” See [0066]) “the activity source normally spends most of the time between home (geographical location 300) and office (geographical location 301).” Figure 6 displays the amount of time in each location.


Claim 14 
Hurwitz discloses: 
generate a user location history for a user of the mobile device based on a set of location fixes of the mobile device (Hurwitz [Figure 4][ Claim 1][0053]); See “For each upload of location/time information the personalized advertising selection unit 130 receives, it performs processes which use that information to make the indicated updates to the interest metrics for that user.”
determine a set of visited locations in the user location history; and identify a set of significant locations to the user of the mobile device based on a dwell-time of the mobile device at each of the set of visited locations, a number of visits to each of the set of visited locations, or both (Hurwitz [Claim 1][[0029][0058][0057][0070]) See at least “the user interest processing module 390
may process the location data to determine "dwell events." A dwell event is one in which the location of the user or mobile communication device 130 does not change significantly for a period of time exceeding a given threshold.”
Hurwitz does not explicitly disclose dwell times identifying a first and second visited locations. Riise teaches:
 identify a first visited location and a second visited location of the set of visited locations having greatest dwell-times among the set of visited locations over a predetermined observation period as a home location of the user and a work location of the user, respectively, wherein identification of the first visited location as the home location and the second visited location as the work location is based on the mobile device having a greater dwell time at the first visited location than the second visited location over the predetermined observation period (Riise [Figure 6][0066][0057][0047]-[0048][Claim 3]) See at least “the activity source normally spends most of the time between home (geographical location 300) and office (geographical location 301).” Figure 6 displays the amount of time in each location. See Claim 3 which states “the time-based behavior pattern associated with the at least one geographical location represents a time distribution for network activities originated from each of the at least one geographical location during a predetermined period of time.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of modifying the tracking of locations as taught by Hurwitz, to include the identification of the visited locations, as taught by Riise, to provide an easy identification label for locations that are frequented by a user.
Hurwitz nor Riise explicitly teach aggregated dwell times determining home and work location. Rosen teaches:
identify a first visited location and a second visited location of the set of visited locations having greatest aggregated dwell times (Rosen [0034])
wherein identification of the first visited location as the home location and the second visited location as the work location is based on the mobile device having a greater aggregated dwell time  (Rosen [0034]). Where the reference teaches a field for identifying frequently visited locations and the value is the coordinates of the locations where significant time is spent. Examiner interprets the field to be the home or work label (See [0034] “where you go” feature.. See [0051] where “the system should be trainable to know where's home, work, girlfriend's apartment, etc. so it can learn about you and "make sense" of your behavioral patterns.”  Examiner interprets this to disclose that the field identifies the location of the user based on times spent 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of modifying the tracking of locations and identifying them as taught by Hurwitz and Riise, the method of using aggregated dwell times to determine the location identification, as taught by Rosen, to provide an easy way to populate a user profile by eliminating the need for user input.

Claim 15 
Hurwitz discloses:
wherein the at least one processor being configured to determine the set of visited locations comprises the at least one processor being configured to: identify, based on the mobile device being at a first location for a first dwell-time greater than a time threshold, the first location as a See at least “the user interest processing module 390 may process the location data to determine "dwell events." A dwell event is one in which the location of the user or mobile communication device 130 does not change significantly for a period of time exceeding a given threshold.” See also [0061] where the creation of categories for dwell events indicates that there is a method for storing the information for later use.

Claim 19
Hurwitz discloses the teachings above, but does not explicitly teach that the identification of a location is based on a time of day that the mobile device is located at the location. Riise teaches:
wherein identification of the first visited location as the home location and the second visited location as the work location is based on a time of day that the mobile device is located at the first visited location and the second visited location (Riise [0054][0058][0066][Figure 6]). See at least “In the sample profile shown in FIG. 6, the activity source normally spends most of the time between home (geographical location 300) and office (geographical location 301).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of modifying the tracking of locations as taught by Hurwitz, to include the identification of a location is based on a time of day that the at least one mobile device is located, as taught by Riise, to better understand the priority locations of a user.

Claim 20 
Hurwitz discloses the teachings above, but does not explicitly teach receive one or more advertisements based on identification of the locations. Riise teaches:
wherein the at least one processor is configured to: receive one or more advertisements based on identification of the first visited location as the home location of the user, identification of the second visited location as the work location of the user, or both (Riise [0054][0058][0066][Figure 6]). See at least “In the sample profile shown in FIG. 6, the activity source normally spends most of the time between home (geographical location 300) and office (geographical location 301).”


Claim 21 
Hurwitz discloses the teachings above, but does not explicitly teach aggregate dwell-times of the set of visited locations. Riise teaches:
wherein the at least one processor is configured to: aggregate dwell-times of the set of visited locations over the predetermined observation period to identify the first visited location and the second visited location as having the greatest dwell-times among the set of visited locations  (Riise [0047]-[0048[0066]]). See at least [0047] “Based on the time periods during which there are network activities at each of the distinct geographical locations 300, 301, 302, a percentage distribution of the amount of time during which there are network activities originated from each location during the weekday may be calculated.”  See [0048] “the behavior pattern may indicate that the person leaves home for work around 07:30, spends the majority of the day (i.e., from approximately 8:00 to approximate 18:00) at the office, spends some time out during the evening, and arrives home no later than 21:00.” See [0066]) “the activity source normally spends most of the time between home (geographical location 300) and office (geographical location 301).” Figure 6 displays the amount of time in each location.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of modifying the tracking of locations as taught by Hurwitz, to include aggregating dwell-times of the set of visited locations, as taught by Riise, to provide an easy identification label for locations that are frequented by a user.




Claim 22 
Hurwitz discloses:
wherein the predetermined observation period comprises a day, a week, a month, a year, or any combination thereof (Hurwitz [0058]) See at least "presence frequency" may be calculated as the number of times a user visits this zone per month, or per year..

Claim 23 
Hurwitz discloses:
at least one processor configured to [0035]-[0038]: receive a set of location fixes of at least one mobile device; generate a user location history for a user of the at least one mobile device based on the set of location fixes of the at least one mobile device (Hurwitz [Figure 4][ Claim 1][0053]); See “For each upload of location/time information the personalized advertising selection unit 130 receives, it performs processes which use that information to make the indicated updates to the interest metrics for that user.”
determine a set of visited locations in the user location history; and identify a set of significant locations to the user of the at least one mobile device based on a dwell-time of the at least one mobile device at each of the set of visited locations, a number of visits to each of the set of visited locations, or both (Hurwitz [Claim 1][[0029][0058][0057][0070]) See at least “the user interest processing module 390 may process the location data to determine "dwell events." A dwell event is one in which the location of the user or mobile communication device 130 does not change significantly for a period of time exceeding a given threshold.”
Hurwitz does not explicitly disclose dwell times identifying a first and second visited locations. Riise teaches:
identify a first visited location and a second visited location of the set of visited locations having greatest dwell-times among the set of visited locations over a predetermined observation period as a home location of the user and a work location of the user, respectively, wherein identification of the first visited location as the home location and the second visited location as the work location is based on the mobile device having a greater dwell time at the first visited location than the second visited location over the predetermined observation period (Riise [Figure 6][0066][0057][0047]-See at least “the activity source normally spends most of the time between home (geographical location 300) and office (geographical location 301).” Figure 6 displays the amount of time in each location. See Claim 3 which states “the time-based behavior pattern associated with the at least one geographical location represents a time distribution for network activities originated from each of the at least one geographical location during a predetermined period of time.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of modifying the tracking of locations as taught by Hurwitz, to include the identification of the visited locations, as taught by Riise, to provide an easy identification label for locations that are frequented by a user.
Hurwitz nor Riise explicitly teach aggregated dwell times determining home and work location. Rosen teaches:
identify a first visited location and a second visited location of the set of visited locations having greatest aggregated dwell times (Rosen [0034])
wherein identification of the first visited location as the home location and the second visited location as the work location is based on the mobile device having a greater aggregated dwell time  (Rosen [0034]). Where the reference teaches a field for identifying frequently visited locations and the value is the coordinates of the locations where significant time is spent. Examiner interprets the field to be the home or work label (See [0034] “where you go” feature. See [0051] where “the system should be trainable to know where's home, work, girlfriend's apartment, etc. so it can learn about you and "make sense" of your behavioral patterns.”  Examiner interprets this to disclose that the field identifies the location of the user based on times spent 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of modifying the tracking of locations and identifying them as taught by Hurwitz and Riise, the method of using aggregated dwell times to determine the location identification, as taught by Rosen, to provide an easy way to populate a user profile by eliminating the need for user input.



Claim 24
Hurwitz discloses:
wherein the at least one processor being configured to determine the set of visited locations comprises the at least one processor being configured to: identify, based on the at least one mobile device being at a first location for a first dwell- time greater than a time threshold, the first location as a visited location; and store the first location and the first dwell-time in the set of visited locations (Hurwitz [00057][0061]) See at least “the user interest processing module 390 may process the location data to determine "dwell events." A dwell event is one in which the location of the user or mobile communication device 130 does not change significantly for a period of time exceeding a given threshold.” See also [0061] where the creation of categories for dwell events indicates that there is a method for storing the information for later use.

Claim 28 
Hurwitz discloses the teachings above, but does not explicitly teach that the location is identified based on a time of day that the at least one mobile device is located at the location. Riise teaches:
wherein identification of the first visited location as the home location and the second visited location as the work location is based on a time of day that the at least one mobile device is located at the first visited location and the second visited location (Riise [0054][0058][0066][Figure 6]). See at least “In the sample profile shown in FIG. 6, the activity source normally spends most of the time between home (geographical location 300) and office (geographical location 301).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of modifying the tracking of locations as taught by Hurwitz, to include the identification of a location is based on a time of day that the at least one mobile device is located, as taught by Riise, to better understand the priority locations of a user.




Claim 29
Hurwitz discloses the teachings above, but does not explicitly teach aggregating dwell-times of the set of visited locations. Riise teaches:
wherein the at least one processor is configured to: aggregate dwell-times of the set of visited locations over the predetermined observation period to identify the first visited location and the second visited location as having the greatest dwell-times among the set of visited locations (Riise [0047]-[0048[0066]]). See at least [0047] “Based on the time periods during which there are network activities at each of the distinct geographical locations 300, 301, 302, a percentage distribution of the amount of time during which there are network activities originated from each location during the weekday may be calculated.”  See [0048] “the behavior pattern may indicate that the person leaves home for work around 07:30, spends the majority of the day (i.e., from approximately 8:00 to approximate 18:00) at the office, spends some time out during the evening, and arrives home no later than 21:00.” See [0066])  “the activity source normally spends most of the time between home (geographical location 300) and office (geographical location 301).” Figure 6 displays the amount of time in each location.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of modifying the tracking of locations as taught by Hurwitz, to include aggregating dwell-times of the set of visited locations, as taught by Riise, to provide an easy identification label for locations that are frequented by a user.

Claim 30 
Hurwitz discloses the teachings above, but does not explicitly teach the set of location fixes comprises a plurality of location fixes collected from multiple mobile devices. Riise teaches:
wherein the set of location fixes comprises a plurality of location fixes collected from multiple mobile devices, including the at least one mobile device, associated with the user  (Riise [0047]-[0048[0066]]). See at least [0047] “Based on the time periods during which there are network activities at each of the distinct geographical locations 300, 301, 302, a percentage distribution of the amount of time during which there are network activities originated from each location during the weekday may be calculated.”  See [0048] “the behavior pattern may indicate that the person leaves home for work around 07:30, spends the majority of the day (i.e., from approximately 8:00 to approximate 18:00) at the office, spends some time out during the evening, and arrives home no later than 21:00.” See [0066]) “the activity source normally spends most of the time between home (geographical location 300) and office (geographical location 301).” Figure 6 displays the amount of time in each location.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of modifying the tracking of locations as taught by Hurwitz, to include the identification of the visited locations, as taught by Riise, to provide an easy identification label for locations that are frequented by a user.

Claims 3-5, 16 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hurwitz (2008/0281687) in view of Riise (2009/0019182) and Emigh (7,330, 112).

Claim 3 
Hurwitz and Riise discloses the teachings above, but do not explicitly teach the first location is an average location of a plurality of location fixes. Emigh teaches:
wherein the first location is an average location of a plurality of location fixes of the set of location fixes that are within a distance threshold of each other (Emigh [Column 3 Lines 50-Column 4 Line 25]) See at least “one or more location reports containing locations more than a threshold distance from the average reported location may be disregarded.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of modifying the tracking of locations and dwell times as taught by Hurwitz and Riise, to include the first location is an average location of a plurality of location fixes, as taught by Emigh, to better understand the more frequented locations of a user.



Claim 4 
Hurwitz and Riise discloses the teachings above, but do not explicitly teach determining and calculating the average location as an average of the plurality of location fixes. Emigh teaches:
wherein determining the average location of the plurality of location fixes comprises: determining an incremental change in location between each of the plurality of location fixes; and based on each incremental change being less than the distance threshold, calculating the average location as an average of the plurality of location fixes (Emigh [Column 3 Lines 50-Column 4 Line 25]) See at least “one or more location reports containing locations more than a threshold distance from the average reported location may be disregarded.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of modifying the tracking of locations and dwell times as taught by Hurwitz and Riise, to teach determining and calculating the average location as an average of the plurality of location fixes, as taught by Emigh, to better understand the priority locations of a user.

Claim 5 
Hurwitz and Riise discloses the teachings above, but do not explicitly teach discarding locations from the set of visited locations. Emigh teaches: 
discarding locations from the set of visited locations having an associated dwell-time less than a time threshold; or discarding locations from the set of visited locations having an associated number of visits less than a threshold (Emigh [Column 3 Lines 50-Column 4 Line 25]) See at least “one or more location reports containing locations more than a threshold distance from the average reported location may be disregarded.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of modifying the tracking of locations and dwell times as taught by Hurwitz and Riise, to each discarding locations from the set of visited locations, as taught by Emigh, to a more focused analysis of locations that are important to a user.


Claim 16 
Hurwitz and Riise discloses the teachings above, but do not explicitly teach that locations are within a distance threshold of each other. Emigh teaches:
wherein the first location is an average location of a plurality of location fixes of the set of location fixes that are within a distance threshold of each other (Emigh [Column 3 Lines 50-Column 4 Line 25]) See at least “one or more location reports containing locations more than a threshold distance from the average reported location may be disregarded.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of modifying the tracking of locations and dwell times as taught by Hurwitz and Riise, to teach that locations are within a distance threshold of each other, as taught by Emigh, to limited locations so that only the significant locations are included in the analysis.

Claim 25 
Hurwitz and Riise discloses the teachings above, but do not explicitly teach that locations are within a distance threshold of each other. Emigh teaches:
wherein the first location is an average location of a plurality of location fixes of the set of location fixes that are within a distance threshold of each other (Emigh [Column 3 Lines 50-Column 4 Line 25]) See at least “one or more location reports containing locations more than a threshold distance from the average reported location may be disregarded.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of modifying the tracking of locations and dwell times as taught by Hurwitz and Riise, to teach that locations are within a distance threshold of each other, as taught by Emigh, to limited locations so that only the significant locations are included in the analysis.

Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 

Applicant argues: Independent claim 1 is now allowable over the cited art.

Examiner respectfully disagrees. While Riise did not explicitly disclose aggregated dwell times identifying a first and second visited locations, newly cited Rosen addresses the limitations. Rosen teaches a field for identifying frequently visited locations and the value is the coordinates of the locations where significant time is spent. Examiner interprets the field to be the home or work label (See [0034] “where you go” feature.) See [0051] where “the system should be trainable to know where's home, work, girlfriend's apartment, etc. so it can learn about you and "make sense" of your behavioral patterns.”  Examiner interprets this to disclose that the field identifies the location of the user based on times spent 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681